UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 35-2293957 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 501 Knowles Avenue, Southampton, Pennsylvania 18966 (Address of Principal Executive Offices) (215) 364-4059 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of August 12, 2013, 965,374 shares of the Registrant's common stock were issued and outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1 - Financial Statements Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 (Unaudited) 1 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 3 Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 40 Item 4 - Controls and Procedures 40 PART II -OTHER INFORMATION Item 1 - Legal Proceedings 41 Item 1A -Risk Factors 41 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3 -Defaults Upon Senior Securities 41 Item 4 -Mine Safety Disclosures 41 Item 5 -Other Information 42 Item 6 -Exhibits 42 SIGNATURES ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At June 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ $ Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale at fair value Loans held for sale Loans receivable, net of allowance for loan losses (2013 $952; 2012 $860) Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned, net Prepaid expenses and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $ $ Federal Home Loan Bank advances Accrued interest payable 75 81 Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock – $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued; 965,374 and 983,821 outstanding at June 30, 2013 and December 31, 2012, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2013 423,251 shares; 2012 404,804 shares ) ) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) ) ) Recognition & Retention Plan Trust (RRP) ) ) Accumulated other comprehensive income 33 60 Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, (In thousands, except for share data) Interest Income Interest on loans $ Interest and dividends on short-term investments and investment securities 67 92 Total Interest Income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances 14 32 35 72 Total Interest Expense Net Interest Income Provision for Loan Losses 55 79 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking and title abstract fees 56 Other fees and services charges 15 13 23 25 Net gain on sales of loans Gain on sale of SBA loan - - - 32 Gain on sale of investment securities - - Loss on sale of other real estate owned ) - ) (6 ) Other 7 8 15 18 Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 56 55 Occupancy and equipment 84 Professional fees 91 FDIC deposit insurance assessment 5 33 35 65 Other real estate owned expense 20 2 29 10 Advertising 12 15 38 29 Other 75 Total Non-Interest Expense Income before Income Taxes Income Taxes Net Income $ Earnings per share - basic $ Average shares outstanding - basic Earnings per share - diluted $ Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. ConsolidatedStatements of Comprehensive Income(Unaudited) For the Three Months Ended For the Six Months Ended (In thousands) Net Income $ Other Comprehensive Income(Loss): Unrealized gains (losses) on investment securities available-for-sale ) (3
